TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00541-CV



                    Texas Building and Procurement Commission, Appellant

                                                  v.

                                   Metric Place, Inc., Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
           NO. GN103623, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                             MEMORANDUM OPINION


               The parties have filed an agreed expedited motion requesting that this Court dismiss the

appeal. The motion is granted and the appeal is dismissed.




                                               _________________________________________

                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed: February 6, 2003